UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6203


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MATTHEW JAMES DURY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00016-MR-1)


Submitted:   July 16, 2013                 Decided:   July 23, 2013


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew James Dury, Appellant Pro Se.        Donald David Gast,
Assistant United States Attorney, Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Matthew James Dury appeals the district court’s order

denying his motion to challenge jurisdiction.                We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                United States v.

Dury,   No.    1:08-cr-00016-MR-1       (W.D.N.C.    Jan.   25,     2013).     We

dispense      with    oral   argument    because     the    facts    and     legal

contentions     are   adequately   presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2